Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 23, 2021

                                        No. 04-21-00222-CV

                             IN RE Joe Anthony ESPINOZA, Relator

                                         Original Proceeding 1

                                               ORDER

        The petition for writ of mandamus and motion for temporary relief are DENIED.

        It is so ORDERED on June 23, 2021.



                                                                 _____________________________
                                                                 Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2021.

                                                                 _____________________________
                                                                 Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 1915C pending in the County Court at Law, Kerr County, Texas, the
1

Honorable Susan Harris presiding.